DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 6/14/22 are acknowledged. Claims 1, 19-20, 51-53, 56, 57, 63-65, and 84-87 have been amended. Claims 8-15, 21-50, 54-55, 58-62, 66-74, and 81-83 have been canceled. Claims 1-7, 16-20, 51-53, 56-57, 63-65, 75-80, and 84-90 are pending.  
Claims 77-80 are withdrawn from further consideration pursuant to 37 CFR
1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking
claim. Election was made without traverse in the reply filed on 4/30/21.
Claims 1-7, 16-20, 51-53, 56-57, 63-65, 75-76, and 84-90 are under examination.
Terminal Disclaimer
The terminal disclaimer filed on 6/14/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/555/689 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections
The rejection of claims 1-7, 16-20, 47-57, 59-69, 71, 75, 76,82, 84, and 86 under 35
U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written
description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 4, page 2 of the previous Office action.
The provisional rejection of claims 1-7, and 18 on the ground of nonstatutory double patenting as being unpatentable over claim 49-55, 57, and 60 of copending Application No. 16/557,875 (reference application), is withdrawn in light of the terminal disclaimer approved 6/14/22. See paragraph 6, page 15 of the previous Office action. 
The provisional rejection of claims 1-7, and 18 on the ground of nonstatutory double patenting as being unpatentable over claims 18 of copending Application No. 17/3836,183 (reference application), is withdrawn in light of Applicant’s amendment thereto. See page 17 of the previous Office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tiffany Reiter on August 22, 2022.
The application has been amended as follows: 
In the claims:
1. (Currently Amended) A multi-chain chimeric polypeptide comprising:
(a) a first chimeric polypeptide comprising: 
(i) a first target-binding domain;	
(ii) a soluble tissue factor domain comprising a sequence that is at least 90% identical to SEQ ID NO: 1; and 
(iii) a first domain of a pair of affinity domains comprising a sequence that is at least 90% identical to SEQ ID NO: 14; 
(b) a second chimeric polypeptide comprising:
(i) a second domain of a pair of affinity domains comprising a sequence that is at least 90% identical to SEQ ID NO: 28; and 
(ii) a second target-binding domain 
wherein:
the first chimeric polypeptide and the second chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains; and
the first target-binding domain and the second target-binding domain each comprise a soluble TGF-β receptor II (TGF-βRII) and each comprise sequence that is at least 90% identical to SEQ ID NO: 85. 
2. (Original) The multi-chain chimeric polypeptide of claim 1, wherein the first target- binding domain and the soluble tissue factor domain directly abut each other in the first chimeric polypeptide.
3. (Original) The multi-chain chimeric polypeptide of claim 1, wherein the first chimeric polypeptide further comprises a linker sequence between the first target-binding domain and the soluble tissue factor domain in the first chimeric polypeptide.
4. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the soluble tissue factor domain and the first domain of the pair of affinity domains directly abut each other in the first chimeric polypeptide.
5. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the first chimeric polypeptide further comprises a linker sequence between the soluble tissue factor domain and the first domain of the pair of affinity domains in the first chimeric polypeptide.
6. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the second domain of the pair of affinity domains and the second target-binding domain directly abut each other in the second chimeric polypeptide.
7. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein second chimeric polypeptide further comprises a linker sequence between the second domain of the pair of affinity domains and the second target-binding domain in the second chimeric polypeptide.
8. - 15. (Cancelled)
16. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the first chimeric polypeptide further comprises one or more additional target-binding domain(s).
17. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the second chimeric polypeptide further comprises one or more additional target-binding domain(s).
18. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the soluble tissue factor domain is a soluble human tissue factor domain.
19. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the soluble human tissue factor domain comprises a sequence that is at least 95% identical to SEQ ID NO: 1.
20. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the pair of affinity domains is a sushi domain from an alpha chain of human IL-15 receptor (IL- 15Rα) and a soluble human IL-15.
21. — 50. (Cancelled)
51. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the first target-binding domain comprises a sequence that is at least 95% identical to SEQ ID NO: 85.
52. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the first target-binding domain comprises a sequence that is at least 99% identical to SEQ ID NO: 85.
53. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the first target-binding domain comprises a sequence of SEQ ID NO: 85.
54. — 55. (Cancelled)
56. (Previously Presented) The multi-chain chimeric polypeptide of claim 1[[55]], wherein: the first chimeric polypeptide comprises a sequence of SEQ ID NO: 133; and the second chimeric polypeptide comprises a sequence of SEQ ID NO: 177.
57. (Previously Presented) The multi-chain chimeric polypeptide of claim 56, wherein: the first chimeric polypeptide comprises a sequence of SEQ ID NO: 135; and the second chimeric polypeptide comprises a sequence of SEQ ID NO: 92.
58. — 62. (Cancelled)
63. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the second target-binding domain comprises a sequence that is at least 95% identical to SEQ ID NO: 85.
64. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the second target-binding domain comprises a sequence that is at least 99% identical to SEQ ID NO: 85.
65. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the second target-binding domain comprises a sequence of SEQ ID NO: 85.
66. — 74. (Cancelled)
75. (Previously Presented) The multi-chain chimeric polypeptide of claim 18, wherein the human soluble tissue factor domain does not initiate blood coagulation.
76. (Previously Presented) A composition comprising the multi-chain chimeric polypeptide of claim 1.
77. – 83. (Canceled) 
84. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein: 
the first and second target-binding domain each comprise a sequence that is at least 95% identical to SEQ ID NO: 85;  
the soluble tissue factor domain is at least 95% identical to SEQ ID NO: 1; 
the first domain of the pair of affinity domains comprises a sequence that is at least 95% identical to SEQ ID NO: 14; and 
the second domain of the pair of affinity domains comprises a sequence that is at least 95% identical to SEQ ID NO: 28.

85. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the first domain of the pair of affinity domains comprises a sequence that is at least 95%
identical to SEQ ID NO: 14, and the second domain of the pair of affinity domains comprises a sequence that is at least 95% identical to SEQ ID NO: 28.

86. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein: the first and second target-binding domain each comprise a sequence that is at least 99% identical to SEQ ID NO: 85; the soluble tissue factor domain is at least 99% identical to SEQ ID NO: 1; and the first domain  of the pair of affinity domains comprises a sequence that is at least 99% identical to SEQ ID NO: 14; and the second domain of the pair of affinity domains comprises a sequence that is at least 99% identical to SEQ ID NO: 28.
87. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the first domain of the pair of affinity domains comprises a sequence that is at least 99% identical to SEQ ID NO: 14, and the second domain of the pair of affinity domains comprises a sequence that is at least 99% identical to SEQ ID NO: 28.
88. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the first chimeric polypeptide comprises a sequence that is at least 90% identical to SEQ ID NO: 133, and the second chimeric polypeptide comprises a sequence that is at least 90% identical to SEQ ID NO: 177.
89. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the first chimeric polypeptide comprises a sequence that is at least 95% identical to SEQ ID NO: 133, and the second chimeric polypeptide comprises a sequence that is at least 95% identical to SEQ ID NO: 177.
90. (Previously Presented) The multi-chain chimeric polypeptide of claim 1, wherein the first chimeric polypeptide comprises a sequence that is at least 99% identical to SEQ ID NO: 133, and the second chimeric polypeptide comprises a sequence that is at least 99% identical to SEQ ID NO: 177.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a multi-chain chimeric polypeptide comprising a first chimeric polypeptide comprising a soluble TGFβRII target-binding domain comprising a sequence that is at least 90% identical to SEQ ID NO: 85, a soluble tissue factor domain comprising a sequence that is at least 90% identical to SEQ ID NO: 14; and a first domain of a pair of affinity domains comprising a sequence that is at least 90% identical to SEQ ID NO: 28; and a second chimeric polypeptide comprising a second domain of a pair of affinity domains comprising a sequence that is at least 90% identical to SEQ ID NO: 28, and a second soluble TGFβRII target-binding domain comprising a sequence that is at least 90% identical to SEQ ID NO: 85.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-7, 16-20, 51-53, 56-57, 63-65, 75-76, and 84-90 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/            Examiner, Art Unit 1646   
                                                                                                                                                                                         /VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646